DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-4, 9-11, 16 & 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 25, 2022.
Applicant's election with traverse of Species in the reply filed on June 24, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1-22 are not directed to distinct species, i.e. the current claims do overlap is scope.  This is found persuasive because and therefore the restriction requirement submitted on June 24, 2022 is withdrawn.


Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an application that have been published.  Specifically, paragraphs [0043] & [0045]-[0047] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheldon et al. (US 2019/01344004).
Sheldon et al. discloses;

1.  A method for pacing a HIS bundle of a patient heart using an implantable medical device (IMD), the method comprising [e.g., 0007]: obtaining cardiac activity (CA) signals over a HIS sensing channel, the HIS sensing channel utilizing a HIS electrode (e.g., via the disclosed sensing circuit 86 and electrodes 20-34); identifying at least one of a P-wave duration (PWD), an intrinsic atrial-HIS (AH) delay, or an intrinsic atrial conduction delay (IACD) (e.g., via the disclosed diagram of cardiac signals including invoked response signals representing Bundle capture, see Fig 4); calculating an atrial oversensing avoidance (AOA) window (e.g., via the disclosed control circuit 80 that adjusts the sensitivity based on an capture detection window) based on at least one of the PWD, AH delay or IACD; analyzing the CA signals, obtained over the HIS sensing channel during the AOA window, for an atrial activity (AA) component (e.g., via the disclosed means of determining a sensing threshold crossing); based on the analyzing operation, adjusting a ventricular event (VE) sensitivity profile utilized by the HIS sensing channel; monitoring the CA signals, obtained over the HIS sensing channel during an alert window based on the VE sensitivity profile, for a ventricular component indicative of a ventricular event; and managing HIS bundle pacing based on the ventricular event {e.g., [0026], [0046]-[0048], [0053]-[0058], [0066]-[0069] & (Figs 1 & 3-4)}.

2. The method of claim 1, wherein the calculating operation further comprises setting the AOA window to equal at least one of: a. the PWD when a difference between the AH delay and the PWD is greater than or equal to an alert minimum threshold; or b. a percentage of the PWD (e.g. [0048] & [0065]-[0069]).

3. The method of claim 1, further comprising obtaining a second group of the CA signals over a right atrial (RA) sensing channel, a left ventricular (LV) sensing channel and/or electrocardiogram (ECG) sensing channel, the identifying including identifying at least one of the PWD or IACD based on the second group of the CA signals (e.g., [0046]-[0048]).

4. The method of claim 1, wherein the adjusting operation lowers a sensitivity level of the VE sensitivity profile for the HIS sensing channel (e.g., [0046]-[0048] & [0065]-[0069]).

5. The method of claim 1, further comprising maintaining a count of a number of AA components over a series of beats and, based on the count, determining whether to maintain or change current settings for the length of the AOA window and/or sensitivity profile (e.g., [0057]-[0060]).

6. The method of claim 1, wherein the AOA window represents a time window enclosing atrial component activity components (e.g., [0057]-[0060]).

7. The method of claim 1, wherein the calculating operation calculates a first AOA window, the method further comprising providing a second AOA window, that extends continuous with the first AOA window, the analyzing operation further comprising analyzing the CA signals during the first and second AOA windows (e.g., via the disclosed adjusting the time window of the capture detection window, [0057]-[0060]).

8.  The method of claim 7, wherein the first and second AOA windows have at least one of different durations or sensitivities (e.g., [0057]-[0060]).

9. The method of claim 1, wherein the analyzing operation is performed over a number of cardiac beats, from which one or more characteristics of interest from the AA component are mathematically combine and utilized to adjust the VE sensitivity profile (e.g., [0057]-[0060]).

10. The method of claim 9, wherein the analyzing operation is performed in a beat or a few beats over one or more respiration cycles in one channel connected to the HIS lead, from which comparisons to programming settings of the VE sensitivity profile in the other channel(s) also connected to the HIS lead for HIS pacing and the VE sensitivity profile adjustments when criteria are met (e.g., [0057]-[0060]).

11. The method of claim 9, wherein the analyzing operation is performed in one beat, from which comparisons to programming settings of the VE sensitivity profile in the other channel(s) also connected to the HIS lead for HIS pacing to decide adjustments when criteria are met (e.g., [0057]-[0060]).

12. The method of claim 1, further comprising defining a post atrial ventricular period (PAVP) window, identifying peaks in the CA signal that exceed a PAVP sensitivity threshold utilized during the PAVP window, and defining a length of the AOA window based on a timing of a last one of the peaks in the CA signals during the PAVP window that exceed the PAVP sensitivity threshold (e.g., [0063]-[0069]).

13. A system (e.g., element 10), comprising: a HIS electrode (e.g., elements 32 & 34) configured to be located proximate to the HIS bundle and to at least partially define a HIS sensing channel (e.g., via the disclosed sensing circuit 86): memory (e.g., element 53/82) to store cardiac activity (CA) signals obtained over the HIS sensing channel, the memory to store program instructions; and one or more processors (e.g., element 52/80) that, when executing the program instructions, are configured for: identifying at least one of a P-wave duration (PWD), an intrinsic atrial-HIS (AH) delay, or an intrinsic atrial conduction delay (IACD); calculating an atrial oversensing avoidance (AOA) window based on at least one of the PWD, AH delay, or IACD; analyzing the CA signals, obtained over the HIS sensing channel during the AOA window, for an atrial activity (AA) component; based on the analyzing operation, adjusting a ventricular event (VE) sensitivity profile utilized by the HIS sensing channel; monitoring the CA signals, obtained over the HIS sensing channel during an alert window based on the VE sensitivity profile, for a ventricular component indicative of a ventricular event; and managing HIS bundle pacing based on the ventricular event {e.g., [0026], [0046]-[0048], [0053]-[0058], [0066]-[0069] & (Figs 1 & 3-4)}.
 

14. The system of claim 13, wherein the one or more processors are further configured to set the AOA window to equal at least one of: a. the PWD when a difference between the AH delay and the PWD is greater than or equal to an alert minimum threshold; or b. a percentage of the PWD (e.g. [0048] & [0065]-[0069]).

15. The system of claim 13, wherein the calculating operation, by the one or more processors, further comprises to set first and second AOA windows that extend continuous with one another following an atrial event, the first AOA window having a length corresponding to at least one of a predetermine time interval or a percentage of the PWD, the second AOA window having a length corresponding to at least one of a percentage of the PWD or the AICD (e.g., [0057]-[0060]).

16. The system of claim 13, wherein the adjusting operation lowers a sensitivity level of the VE sensitivity profile for the HIS sensing channel (e.g., [0057]-[0060]).

17. The system of claim 13, wherein the one or more processors are further configured to maintain a count of a number of AA component over a series of beats and, based on the count, determining whether to maintain or change current settings for the length of the AOA window and/or sensitivity profile (e.g., [0057]-[0060]).

18. The system of claim 13, wherein the AOA window represents a post atrial ventricular period (PAVP) window (e.g., [0063]-[0069]).

19. The system of claim 13, further comprising an implantable medical device having a housing that includes the memory and the one or more processors, the housing configured to be coupled to the RA electrode and HIS electrode (e.g., see Figs 1 & 3).

20. The system of claim 13, further comprising an implantable medical device (IMD) (e.g., elements 14/10) having at least a portion of the one or more processors and an external device having at least a portion of the one or more processors, the IMD and external device both performing at least a portion of the identifying, calculating, analyzing, adjusting, monitoring and managing operations (e.g., see Figs 1 & 3).

21. The system of claim 13, wherein the one or more processors are configured to perform the analyzing operation over a number of cardiac beats, from which one or more characteristics of interest from the AA components are mathematically combine and utilized to adjust the VE sensitivity profile (e.g., [0057]-[0060]).

22. The system of claim 13, wherein the one or more processors are further configured to define a post atrial ventricular period (PAVP) window, identify the maximum peak in the CA signal in the PAVP window, and define a length of the AOA window based on a timing of the last intercept of the CA signals during the PAVP window to a threshold set equal to or lower than the sensitivity threshold for VE in alert period or based on the peak location and PAVP window size {e.g., [0053]-[0057] & (Fig 4)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792